DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  in line two, “motions” should be --motors--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 9 and 18 recite the limitations "the one or more traction [motors]" and “the one or more additional module panels,” and “the one or more additional traction motors.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber et al. (WO 2016/026514, see attached copy).
	Regarding claims 1 and 10, Schreiber discloses a modular rack system and method comprising: a rack (10) having plural electrical interfaces (e.g., terminals for electrical interfaces, see page 12, lines 12-13); and
	plural module panels (1) configured to mate with the electrical interfaces of the rack, the module panels having one or more of a common exterior size or a common exterior shape (see e.g., page 12, lines 8-12 describing common mechanical interfaces for the plurality of stacked power units which reads upon a reasonably broad interpretation of the “common exterior size or shape”), at least two of the module panels having different internal electrical components configured to perform different operations (see e.g., page 13, lines 11-17 
	wherein the rack is configured to be conductively coupled with a power delivery system of a vehicle (see page 2, lines 1-2 providing that the converter rack can be used for motor drives, which reads upon a reasonably broad interpretation of a “power delivery system of a vehicle”) and the module panels are configured to modify electric current prior to the electric current being supplied to the power delivery system of the vehicle (e.g., operate as an electrical converter/rectifier/inverter).
	Regarding claims 2 and 11, Schreiber further discloses wherein the internal electrical component of at least one of the module panels includes a switch of an inverter (e.g., IGBT) and the internal electrical component of at least another of the module panels includes a diode of a rectifier (see e.g., page 13, lines 13-17 describing that the various modules of the rack can include IGBT inverter switches, and rectifier diodes; see also page 2 lines 4-7).
	Regarding claims 3, 12, and 19, Schreiber further discloses a controller configured to be conductively coupled with the rack and to control operation of the internal electrical components of the module panels (see e.g., page 7, lines 26-28 describing a driving signal being sent to each power module, which reads upon a reasonably broad interpretation of being “configured to control operation of the internal electrical components”). 
	Regarding claims 5-6 and 14-15, Schreiber further discloses wherein the rack is configured to receive and mate with one or more additional module panels to expand an operative capability of the module panels previously coupled with the rack (see e.g., page 13, lines 18-24 describing how adding or removing modules affects the power stack).
Regarding claims 7 and 16, Schreiber further discloses heat sink (5) interfaces coupled with the rack and shaped to thermally couple with any of the module panels (see page 8, lines 7-21 describing coupling a cooling system to lower the operating temperatures of the modules 1 in the rack).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber in view of German patent document DE 202015105878 (hereinafter “ABB,” see attached translation).
	Regarding claims 8-9 and 17-18, while Schreiber discloses that the modular rack system can be configured as an inverter (converting DC to AC) and can be used to power drive motors (which are implicitly capable of being used on vehicles), it does not specifically recite that the modules are configured to for powering one or more traction motors of a vehicle.
	ABB teaches another readily swappable stack of power converters (see page 3, lines 13-20 of provided translation) which can be used to invert DC to AC to power a plurality of drive motors for a vehicle/train (see e.g., page 3, lines 26-31).
.

Allowable Subject Matter
Claims 4, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest that, in combination with the other recited elements, steps, and limitations: that the controller identifies the internal electrical components of each of the module panels based on a strap mode of the connections of the module panels.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618